UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22303 John Hancock Collateral Investment Trust (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Michael J. Leary Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4490 Date of fiscal year end: December 31 Date of reporting period: December 31, 2011 ITEM 1. REPORTS TO STOCKHOLDERS. John Hancock Collateral Investment Trust Table of Contents Managements discussion of Fund performance Page 3 A look at performance Page 4 Your expenses Page 5 Portfolio summary Page 6 Portfolio of investments Page 7 Financial statements Page 12 Financial highlights Page 15 Notes to financial statements Page 16 Auditors report Page 19 Trustees and Officers Page 2 0 More information Page 2 2 Management’s discussion of Fund Performance by John Hancock Asset Management (US) LLC During 2011, the U.S. economy continued to slowly recover from the 2008 2009 recession. However, global markets grew less stable and renewed European debt concerns led to a return of heightened volatility over the second half of 2011. One indicator of this change was seen in the three-month level for the London Interbank Offered Rate (LIBOR), a rate used to determine yields in various short-term investments. It had decreased to historic lows during the early part of the summer, but then growing European banking concerns caused LIBOR to spike in the second half of the year, finishing at its highest level since June 2009. Over the course of the year, the U.S. Federal Reserve maintained its federal funds rate (the rate banks charge each other for overnight loans) at its historical low range of 0.00% to 0.25%. In an effort to maintain a monetary policy as accommodative as possible, the Federal Reserve has stated that it will remain in this low range until at least mid-2013. For the year ended December 31, 2011, the Fund returned 0.28%. In addition, as of December 31, 2011, the seven-day net yield was 0.38%. As European market turbulence appeared poised for a return, a key focal point of our strategy was to position the Fund for higher LIBOR rates. At year end, the Fund held over 45% of its holdings in floating-rate debt and was thus able to take advantage of higher yields as LIBOR steadily increased from summer lows of 24.8 basis points to end the year at a high of 55.6 basis points. Additionally, the Fund ended the year with a weighted average maturity of 66 days, maintaining a nimble stance, while extending out the yield curve where appropriate for added yield. We increased the Fund’s holdings of high-quality short-term corporate bonds, while continuing to invest in commercial paper, certificates of deposit, asset-backed debt and agency securities. This commentary reflects the view of the Fund’s portfolio management team through the end of the Fund’s period discussed in this report. The team’s statements reflect its own opinions. As such, they are in no way guarantees of future events or results and are not intended to be used as investment advice or a recommendation regarding any specific security. They are also subject to change at any time as market and other conditions warrant. Past performance is no guarantee of future results. 3 A look at performance For the period ended December 31, 2011 Average annual total returns (%) Cumulative total returns (%) Since Since 1-year 5-year 10-year inception 1 1-year 5-year 10-year inception 1 John Hancock Collateral Investment Trust 0.28 — — 0.32 0.28 — — 0.83 Performance figures assume all distributions are reinvested. The expense ratios of the Fund are set forth according to the Financial Highlights of the Fund’s annual report dated December 31, 2010. The net expenses equal the gross expenses of 0.06%. The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the Fund’s current performance may be higher or lower than the performance shown. The performance table above and the chart below do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Bank of America Merrill Lynch US 3-Month Treasury Bill Index is comprised of a single issue purchased at the beginning of the month and held for a full month. Each month the index is rebalanced and the issue selected is the outstanding Treasury Bill that matures closest to, but not beyond 3 months from the rebalancing date. It is not possible to invest directly in an index. Index figures do not reflect sales charges or direct expenses, which would have resulted in lower values if they did. 1 From 6-1-09. Annual report | Collateral Investment Trust 4 Your expenses These examples are intended to help you understand your ongoing operating expenses. Understanding your fund expenses As a shareholder of the Fund, you incur two types of costs: • Transaction costs which include sales charges (loads) on purchases or redemptions (if applicable), minimum account fee charge, etc. • Ongoing operating expenses including management fees, distribution and service fees (if applicable), and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about your fund’s actual ongoing operating expenses, and is based on your fund’s actual return. It assumes an account value of $1,000.00 on July 1, 2011 with the same investment held until December 31, 2011. Account value Ending value Expenses paid during on 7-1-11 on 12-31-11 period ended 12-31-11 1 Shares $1,000.00 $1,001.40 $0.30 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at December 31, 2011, by $1,000.00, then multiply it by the “expenses paid” from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: Example [ My account value $8,600.00 / $1,000.00 8.6 ] x $[ “expenses paid” from table ] My actual expenses Hypothetical example for comparison purposes This table allows you to compare your fund’s ongoing operating expenses with those of any other fund. It provides an example of the Fund’s hypothetical account values and hypothetical expenses based on the fund’s actual expense ratio and an assumed 5% annualized return before expenses (which is not your fund’s actual return). It assumes an account value of $1,000.00 on July 1, 2011, with the same investment held until December 31, 2011. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Please remember that these hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. Account value Ending value Expenses paid during on 7-1-11 on 12-31-11 period ended 12-31-11 1 Shares $1,000.00 $1,024.90 $0.31 Remember, these examples do not include any transaction costs, therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectus for details regarding transaction costs. 1 Expenses are equal to the Fund's annualized expense ratio of 0.06%, for the Fund's shares, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). 5 Portfolio Summary Top 10 Issuers 1 Yield* Percentage of Net Assets (45.8% of Net Assets on 12-31-11) General Electric Capital Corp. † 02/15/12 to 04/10/12 0.511 to 5.875% 5.9% JPMorgan Chase & Company † 02/22/12 to 12/26/12 0.578 to 5.375% 5.6% Barclays U.S. Funding LLC 01/03/12 0.090% 4.8% Royal Bank of Canada 01/03/12 to 04/05/12 0.010 to 0.265% 4.6% Govco LLC 01/20/12 to 04/24/12 0.330 to 0.400% 4.4% American Honda Finance Corp. 02/07/12 to 12/07/12 0.485 to 0.805% 4.3% International Business Machines Corp. 06/15/12 0.576% 4.2% Wells Fargo & Company † 01/24/12 to 10/23/12 0.506 to 5.250% 4.1% Sanofi 03/28/12 0.624% 4.0% Societe Generale 02/10/12 to 03/01/12 0.924 to 1.077% 3.9% Sector Composition Financials Commercial Banks 28.5% Diversified Financial Services 15.5% Capital Markets 10.5% Consumer Finance 0.6% Industrials 10.0% U.S. Government Agency Obligations 7.0% Health Care 5.1% Consumer Discretionary 4.7% Information Technology 4.6% Asset Backed Securities 4.5% Consumer Staples 4.0% Foreign Government Obligations 1.3% U.S. Government Obligations & Other 3.7% Portfolio Composition Corporate Interest-Bearing Obligations 47.8% Commercial Paper 23.9% Certificates of Deposit 11.8% U.S. Government Agency Obligations 7.0% Asset Backed Securities 4.5% Foreign Government Obligations 1.3% U.S. Government Obligations & Other 3.7% 1 As a percentage of net assets on 12-31-11. 2 Sector investing is subject to greater risks than the market as a whole. Because the Fund may focus on particular sectors of the economy, its performance may depend on the performance of those sectors. * Yield represents the annualized yield at the date of purchase, the stated coupon rate or, for floating rate securities, the rate at period end. † Includes securities issued under the Temporary Liquidity Guarantee Program and are insured by the Federal Deposit Insurance Corporation until the earlier of the maturity date or 6-30-12. 6 John Hancock Collateral Investment Trust As of 12-31-11 Portfolio of Investments Maturity Date Yield* (%) Par value Value Asset Backed Securities 4.54% (Cost $233,361,844) BMW Vehicle Lease Trust, Series 2011-1, Class A1 04/20/12 0.289 $1,464,528 1,464,806 CNH Equipment Trust, Series 2011-B, Class A1 10/12/12 0.384 49,435,059 49,382,944 CNH Equipment Trust, Series 2011-C, Class A1 01/04/13 0.548 28,000,000 28,000,476 Honda Auto Receivables Owner Trust, Series 2011-2, Class A1 06/18/12 0.251 8,905,175 8,907,470 Honda Auto Receivables Owner Trust, Series 2011-3, Class A1 10/22/12 0.398 16,590,962 16,579,524 Hyundai Auto Receivables Trust, Series 2011-C, Class A1 10/15/12 0.343 30,265,780 30,249,682 John Deere Owner Trust, Series 2011-A, Class A1 05/11/12 0.306 8,784,473 8,785,774 Nissan Auto Lease Trust, Series 2011-B, Class A1 10/15/12 0.350 32,559,937 32,550,752 Nissan Auto Receivables Owner Trust, Series 2011-A, Class A1 04/16/12 0.261 209,281 209,444 Nissan Auto Receivables Owner Trust, Series 2011-B, Class A1 11/15/12 0.408 57,146,455 57,136,574 Commercial Paper 23.94% (Cost $1,230,280,268) Barclays U.S. Funding Corp. 01/03/12 0.090 247,000,000 246,998,765 Caisse Centrale Desjardins du Quebec 01/17/12 to 02/27/12 0.110 to 0.240 58,635,000 58,618,937 Cargill Global Funding PLC 01/13/12 to 01/25/12 0.040 to 0.120 100,000,000 99,992,800 Caterpillar Financial Services Corp. 01/26/12 0.050 100,000,000 99,992,000 Deutsche Bank Financial LLC 01/03/12 0.170 to 0.300 75,000,000 74,998,500 Govco LLC 01/20/12 to 04/24/12 0.330 to 0.400 224,935,000 224,874,986 Hewlett Packard Company 01/17/12 0.220 15,000,000 14,998,350 Johnson & Johnson 04/03/12 0.040 12,985,000 12,983,658 Jupiter Securitization Company LLC 02/14/12 to 03/22/12 0.180 to 0.220 118,000,000 117,947,070 Novartis Finance Corp. 01/03/12 0.060 40,000,000 39,999,200 7 John Hancock Collateral Investment Trust As of 12-31-11 Portfolio of Investments Maturity Date Yield* (%) Par value Value Commercial Paper (continued) Old Line Funding LLC 01/03/12 to 03/12/12 0.140 to 0.250 $140,000,000 $139,989,500 State Street Corp. 01/19/12 0.200 50,000,000 49,993,500 Toyota Motor Credit Corp. 05/23/12 0.600 24,000,000 23,966,880 Westpac Banking Corp. 05/21/12 0.450 25,000,000 24,954,000 Corporate Interest-Bearing Obligations 47.76% (Cost $2,454,668,417) American Honda Finance Corp. (P)(S) 02/07/12 to 12/07/12 0.485 to 0.805 219,580,000 219,290,265 ANZ National International, Ltd. (S) 12/21/12 2.375 15,366,000 15,631,248 Bank of Tokyo-Mitsubishi UFJ Ltd. 01/24/12 0.650 100,000,000 100,028,000 Boeing Capital Corp. 02/15/12 6.500 12,555,000 12,649,500 Boeing Company 11/20/12 1.875 1,290,000 1,303,453 Cargill, Inc. (S) 06/01/12 6.375 8,420,000 8,615,091 Caterpillar Financial Services Corp. (P) 07/24/12 0.736 2,750,000 2,754,532 Caterpillar Financial Services Corp. 02/15/12 5.750 36,000,000 36,230,112 Caterpillar, Inc. (P) 11/21/12 0.579 32,485,000 32,549,255 CIBC Capital Funding IV LP (P)(S) 01/31/12 0.568 81,000,000 80,947,998 Credit Suisse USA, Inc. 01/15/12 6.500 58,793,000 58,899,768 General Electric Capital Corp. (P) 04/10/12 0.511 143,368,000 143,392,946 General Electric Capital Corp. 02/15/12 to 04/10/12 4.375 to 5.875 149,112,000 150,017,531 Hewlett-Packard Company 03/01/12 5.250 990,000 996,493 International Business Machines Corp. (P) 06/15/12 0.576 217,855,000 217,880,271 John Deere Capital Corp. 03/15/12 to 10/01/12 5.250 to 7.000 30,705,000 31,545,403 Johnson & Johnson 08/15/12 5.150 3,500,000 3,600,692 8 John Hancock Collateral Investment Trust As of 12-31-11 Portfolio of Investments Maturity Date Yield* (%) Par value Value Corporate Interest-Bearing Obligations (continued) JPMorgan Chase & Company (P) 02/22/12 to 06/25/12 0.578 to 0.699 $51,000,000 $51,026,657 JPMorgan Chase & Company 10/01/12 5.375 178,227,000 184,263,548 Morgan Stanley (P) 01/09/12 0.638 46,450,000 46,449,071 PepsiCo, Inc. 05/15/12 5.150 18,417,000 18,727,768 Procter & Gamble Company (P) 11/14/12 0.493 5,840,000 5,840,823 Rabobank Nederland NV (P)(S) 01/26/12 0.620 19,590,000 19,589,021 Royal Bank of Canada 01/03/12 0.010 140,000,000 140,000,000 Sanofi (P) 03/28/12 0.624 207,400,000 207,412,032 The Bank of New York Mellon Corp. 11/01/12 4.950 10,280,000 10,658,787 The Coca-Cola Company (P) 05/15/12 0.507 110,690,000 110,761,949 The Goldman Sachs Group, Inc. (P) 02/06/12 0.615 32,897,000 32,843,773 The Walt Disney Company 03/01/12 6.375 24,000,000 24,216,144 Toyota Motor Credit Corp. (P) 02/02/12 to 10/18/12 0.345 to 0.603 9,250,000 9,252,762 UBS AG (P) 02/23/12 1.595 167,200,000 167,405,154 US Bank NA (P) 10/26/12 0.640 10,895,000 10,914,676 Wachovia Corp. (P) 03/01/12 to 04/23/12 0.546 to 0.677 48,580,000 48,609,302 Wells Fargo & Company (P) 01/24/12 0.506 159,530,000 159,554,089 Wells Fargo & Company 10/23/12 5.250 37,554,000 38,871,282 Westpac Banking Corp. (P)(S) 11/26/12 0.712 20,000,000 19,999,500 Westpac Banking Corp. 11/19/12 2.250 31,075,000 31,383,917 U.S. Government Agency Obligations 6.95% (Cost $356,509,911) Bank of America Corp. (J)(P) 06/22/12 0.770 41,000,000 41,079,212 Citibank NA (J)(P) 05/07/12 to 11/15/12 0.457 to 0.465 128,445,000 128,671,950 9 John Hancock Collateral Investment Trust As of 12-31-11 Portfolio of Investments Maturity Date Yield* (%) Par value Value U.S. Government Agency Obligations (continued) Citigroup Funding, Inc. (J)(P) 03/30/12 0.879 $13,000,000 $13,003,354 General Electric Capital Corp. (J)(P) 03/12/12 0.740 10,000,000 10,008,800 JPMorgan Chase & Company (J)(P) 06/15/12 to 12/26/12 0.776 to 0.824 53,000,000 53,220,856 Morgan Stanley (J)(P) 02/10/12 to 06/20/12 0.724 to 0.913 55,000,000 55,102,201 PNC Funding Corp. (J)(P) 04/01/12 0.572 10,000,000 10,008,550 The Goldman Sachs Group, Inc. (J)(P) 03/15/12 0.746 12,000,000 12,008,424 The Huntington National Bank (J)(P) 06/01/12 0.927 18,000,000 18,048,420 Union Bank NA (J)(P) 03/16/12 0.755 6,000,000 6,001,944 Wells Fargo & Company (J)(P) 06/15/12 0.766 10,000,000 10,024,310 Foreign Government Obligations 1.27% (Cost $65,476,677) Province of Ontario, Canada 06/01/12 to 11/19/12 1.875 to 5.125 64,524,000 65,452,280 Certificates of Deposit 11.83% (Cost $607,900,625) Bank of Nova Scotia (P) 01/05/12 to 10/18/12 0.290 to 0.705 121,370,000 121,404,733 Canadian Imperial Bank of Commerce (P) 07/17/12 0.603 48,450,000 48,448,547 Deutsche Bank AG (P) 04/03/12 0.471 100,000,000 99,975,000 National Australia Bank (P) 12/06/12 0.700 20,000,000 19,993,000 Royal Bank of Canada (P) 04/05/12 0.265 98,000,000 97,992,160 Societe Generale (P) 02/10/12 to 03/01/12 0.924 to 1.077 200,000,000 199,915,100 Toronto-Dominion Bank (P) 01/12/12 0.356 20,000,000 20,000,000 Maturity Par value Yield* (%) date Value U.S. Government Obligations 0.19% (Cost $10,000,000) U.S. Government 0.19% U.S. Treasury Bill 0.0000 01/26/12 10,000,000 10,000,000 10 John Hancock Collateral Investment Trust As of 12-31-11 Portfolio of Investments Total investments (Cost $4,958,197,742)† 96.48% Other assets and liabilities, net 3.52% Total net assets 100.00% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. * Yield represents either the annualized yield at the date of purchase, the stated coupon rate or, for floating rate securities, the rate at period end. (J) These securities are issued under the Temporary Liquidity Guarantee Program and are insured by the Federal Deposit Insurance Corporation until the earlier of the maturity date or 6-30-12. (P) Variable rate obligation. The coupon rate shown represents the rate at period end. (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. † At 12-31-11, the aggregate cost of investment securities for federal income tax purposes was $4,958,197,742. Net unrealized depreciation aggregated $150,496, of which $1,077,410 related to appreciated investment securities and $1,227,906 related to depreciated investment securities. 11 John Hancock Collateral Investment Trust Statement of Assets and Liabilities — December 31, 2011 Assets Investments, at value (Cost $4,958,197,742) $4,958,047,246 Cash 169,550,916 Interest receivable 12,996,296 Other receivables and prepaid expenses 51,488 Total assets Liabilities Distributions payable 1,579,963 Payable to affiliates (Note 4) Chief compliance officer fees 5,937 Transfer agent fees 8,629 Trustees' fees 23,128 Other liabilities and accrued expenses 96,355 Total liabilities Net assets Paid-in capital $5,139,297,457 Accumulated distributions in excess of net investment income (240,229) Accumulated net realized gain on investments 25,202 Net unrealized appreciation (depreciation) on investments (150,496) Net assets Net asset value per share Based on 513,546,233 shares of beneficial interest outstanding — unlimited number of shares authorized with no par value $10.01 The accompanying notes are an integral part of the financial statements. 12 John Hancock Collateral Investment Trust Statement of Operations — For the year ended December 31, 2011 Investment income Interest $20,133,407 Expenses Investment management fees (Note 4) 2,144,478 Administrative services fees (Note 4) 300,000 Transfer agent fees (Note 4) 100,000 Trustees' fees (Note 4) 122,900 Professional fees 187,051 Custodian fees 420,194 Chief compliance officer fees (Note 4) 35,000 Other 61,740 Total expenses Net investment income Realized and unrealized gain Net realized gain on investments 302,933 Change in net unrealized appreciation (depreciation) on investments (1,026) Net realized and unrealized gain Increase in net assets from operations The accompanying notes are an integral part of the financial statements. 13 John Hancock Collateral Investment Trust Statements of Changes in Net Assets Year ended Year ended 12/31/11 12/31/10 Increase (decrease) in net assets From operations Net investment income $16,762,044 $17,283,696 Net realized gain (loss) 302,933 (47,305) Change in net unrealized appreciation (depreciation) (1,026) (1,714,332) Increase in net assets resulting from operations Distributions to shareholders From net investment income (16,769,079) (17,391,310) From net realized gain (218,792) — Total distributions From Fund share transactions (Note 5) Total increase (decrease) Net assets Beginning of year 6,755,579,729 4,900,913,913 End of year Accumulated distributions in excess of net investment income The accompanying notes are an integral part of the financial statements. 14 John Hancock Collateral Investment Trust Financial Highlights (For a share outstanding throughout the period) Period ended 12-31-11 12-31-10 12-31-09 1 Per share operating performance Net asset value, beginning of year Net investment income 2 0.03 0.03 0.02 Net realized and unrealized gain on 4 investments — 3 — 0.01 Total from investment operations Less distributions From net investment income (0.03) (0.03) (0.02) From net realized gain — 4 — — Total distributions Net asset value, end of year Total return (%) 5 Ratios and supplemental data Net assets, end of year (in millions) $5,139 $6,756 $4,901 Ratios (as a percentage of average net assets): Expenses 0.05 0.06 0.09 6 Net investment income 0.27 0.27 0.29 6 Portfolio turnover (%) 7 91 153 51 1 Period from 6-1-09 (inception date) to 12-31-09. 2 Based on the average daily shares outstanding. 3 Less than $0.005 per share. 4 Less than ($0.005) per share. 5 Not annualized. 6 Annualized. 7 The calculation of portfolio turnover excludes amounts from all securities whose maturities or expiration dates at the time of acquisition were one year or less, which represents a significant amount of the investments held by the Fund. The accompanying notes are an integral part of the financial statements 15 John Hancock Collateral Investment Trust Notes to financial statements Note 1 - Organization John Hancock Collateral Investment Trust (the Fund) is a Massachusetts business trust organized on May 19, 2009 . The Fund is an open-end management investment company registered under the Investment Company Act of 1940, as amended (the 1940 Act) . The Fund is the successor to John Hancock Cash Investment Trust (CIT). All of the current investors in the Fund are investment companies advised by affiliates of Manulife Asset Management (US) LLC (the Adviser). The Fund serves primarily as an investment vehicle for cash received as collateral by such affiliated funds for participation in securities lending . The investment objective of the Fund is to seek current income, while maintaining adequate liquidity, safeguarding the return of principal and minimizing risk of default . The Fund invests only in U . S . dollar denominated securities rated within the two highest short-term credit categories and their unrated equivalents. The Fund’s net asset value (NAV) varies daily. Note 2 - Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from those estimates. Events or transactions occurring after the end of the fiscal period through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the Fund: Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P
